       Case 3:16-cv-00722-DPJ-FKB Document 96 Filed 03/01/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              JACKSON DIVISION

MCF AF, LLC AND
MCS CAPITAL, LLC                                                       PLAINTIFFS

VS.                                              CAUSE NO. 3:16-CV-00722 DPJ-FKB

FLECHAS & ASSOCIATES, P.A., AND
THE FLECHAS LAW FIRM, PLLC                                             DEFENDANTS



                                          ORDER


      CAME ON to be heard the Defendants’ Motion for Modification of Order

(Document # 95), and the Court having heard and considered said motion, finds it is well

taken and should be granted. The Court further finds and orders as follows:

      1.      On July 8, 2016, this Court entered an Order (Document # 2) requiring, in

part, that the Defendant, Eduardo Flechas, be confined to his home from 7:00 p.m. until

7:00 a.m., seven days a week, and that he be confined to the Madison County Detention

Center on alternating weekends, from Friday at 5:00 p.m. until Sunday at 5:00 p.m.,

during the pendency of the contempt proceedings. Pursuant to this Court’s Order, the

Defendant is scheduled to report to the Madison County Detention Center on March 1,

2019, at 5:00 p.m.

      2.       The Defendant serves as counsel in the matter styled LM Insurance Corp.

 v. Lacey Huddleston, et al., in the United States District Court for the Southern District of

 Mississippi, Cause No. 3:17-CV-735. A pre-trial/settlement conference is scheduled in

 the aforementioned action on March 1, 2019, beginning at 3:00 p.m. It is likely that such

 conference will continue until or through 5:00 p.m. on said date.

       3.       So that the Defendant may attend and participate in the subject pre-trial/

 settlement conference, said Defendant shall be permitted to report to the Madison
      Case 3:16-cv-00722-DPJ-FKB Document 96 Filed 03/01/19 Page 2 of 2



County Detention Center at 7:00 p.m., on March 1, 2019.



     SO ORDERED AND ADJUDGED, this, the 1 day of March 2019.




                                           s/ Daniel P. Jordan III
                                       CHIEF UNITED STATES DISTRICT JUDGE
